Detailed Action

1.	This Office Action is responsive to the Application filed 09/20/2021.  Claims 1-17 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 09/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer

4.	The terminal disclaimer filed on 02/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent numbers 8984080, 9733955, 10387176, 10802850 and 

Interview Summary

5.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

6.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Otto L. Steinbusch (Reg. No. 64,199), on February 18th, 2022.

Examiner’s Amendment

7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.	Please amend the claims as below:

Claim 1. (Currently amended) A system configured to facilitate requests for assistance communicated through chat sessions, the system comprising:
a memory; and
one or more processors coupled to the memory and configured by machine-readable instructions to:
execute an instance of an online application, to implement the instance of the online application by receiving and executing commands to facilitate user interactions through user interfaces between users within the online application, wherein the users include a first user associated with a first client computing platform and a second user associated with a second client computing platform, wherein the user interfaces include a first user interface represented to the first user on the first client computing platform and a second user interface presented to the second user on the second client computing platform;
present graphical chat instances to facilitate textual communications between the users within the online application, wherein the graphical chat interfaces include a first graphical chat interface presented to the first user and a second graphical chat interface presented to the second user such that the graphical chat interfaces replace at least part of the user interfaces to present the textual communications;
receive one or more first user inputs from the first user requesting assistance, wherein the one or more first user inputs are received through the first graphical chat interface; and
 to and/or transferred to the first user;
wherein the communication of the requested assistance is effectuated through an alliance chat session the first and second users belong to.

Claim 4. (Cancelled) (The subject is incorporated into claim 1)

	Claim 6. (Currently amended) A system configured to facilitate assistance requests within an instance of an online application, and implementing the instance of the online application, wherein the assistance requests include a first assistance request from a first user, the system comprising:
	a memory; and 
one or more processors coupled to the memory configured by machine-readable instructions to:
generate a user interface to present views of the online application on a display associated with a second user; [[and]]
generate a graphical chat interface to facilitate textual communications between the first and second users, wherein the graphical chat interface is presented to the second user such that it replaces at least part of the user interface, wherein the graphical chat interface includes visual display of the first assistance 
receive a response to the first assistance request from the second user based on the user inputs provided by the second user through the graphical chat interface; and
effectuate communication of the response to the first user;
wherein the communication of the requested assistance is effectuated through an alliance chat session the first and second users belong to.

	Claim 10. (Currently Amended) A method for facilitating requests for assistance, the method being implemented in one or more physical processors configured by machine-readable instructions, the method comprising:
executing an instance of an online application and implementing the instance of the online application by receiving and executing commands to facilitate user interactions through user interfaces between users within the online application, wherein the users include a first user associated with a first client computing platform and a second user associated with a second client computing platform, wherein the user interfaces include a first user interface presented to the first user on the first client computing platform and a second user interface presented to the second user on the second client computing platform;
presenting graphical chat interfaces to facilitate textual communications between the users within the online application, wherein the graphical chat interfaces include a first 
receiving one or more first user inputs from the first user requesting assistance, wherein the one or more first user inputs are received through the first graphical chat interface; and
presenting the requested assistance for presentation to the second user, wherein the requested assistance requests one or more types of virtual resources and/or one or more virtual items to be provided to and/or transferred to the first user;
wherein the communication of the requested assistance is effectuated through an alliance chat session the first and second users belong to.

Claim 13. (Cancelled) (The subject matter is incorporated into claim 10)

Claim 15. (Currently amended) A method for facilitating assistance requests within an instance of an online application, wherein the assistance requests include a first assistance request from a first user, the method being implemented in one or more physical processors configured by machine-readable instructions, the method comprising:
generating a user interface to present views of the online application on a display associated with a second user;
s, wherein the graphical chat interface is presented to the second user such that it replaces at least part of the user interface, wherein the graphical chat interface includes visual display of the first assistance request and one or more controls enabling the second user to provide user inputs for responding to the first assistance request;
receiving a response to the first assistance request from the second user based on the user inputs provided by the second user through the graphical chat interface; and
effectuating communication of the response to the first user;
wherein the communication of the requested assistance is effectuated through an alliance chat session the first and second users belong to.

9.	Claims 1-3, 5-12 and 14-17 are allowed.

10.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
	Prior Art Jain (US 2014/0337093 A1) teaches a game assistance provider is allowed to join a multiple player game as a player and assist the game player requesting assistance.  An interface may be provided to the game assistance provider so that the game assistance provider can initiate a video chat session by selecting an interface element.  The initiation of the chat session could respond to a proposed chat session being indicated to the player.
	Prior Art Behmaram-Mosavat et al. (US 2016/0271496 A1) teaches a graphical user interface to receive and respond to player inputs and present data to the player for guiding the player during game play that facilitates the player’s accomplishment of a task.  The task may be presented in a task list in the graphical user interface.  In response to an input selecting the task, a task menu containing a sub-task icon that illustrates a sub-task to be accomplished by the avatar may be presented in the graphical user interface.  A show-me control button when selected may provide a hint to the player on how to accomplish the sub-task by changing the presentation of the graphical user interface.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a system and method to perform the steps of: executing an instance of an online application and implementing the instance of the online application by receiving and executing commands to facilitate user interactions between users within for presentation to the second user, wherein the requested assistance requests one or more types of virtual resources and/or one or more virtual items to be provided to and/or transferred to the first user; wherein the communication of the requested assistance is effectuated through an alliance chat session the first and second users belong to, as set forth in the independent claims 1 and 10.  
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a system and method to perform the steps of: generating a user interface to present views of the online application on a display associated with a second user; generating a graphical chat interface to facilitate textual communications between ; and effectuating communication of the response to the first user; wherein the communication of the requested assistance is effectuated through an alliance chat session the first and second users belong to, as set forth in the independent claims 6 and 15.  
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.



/QUANG N NGUYEN/Primary Examiner, Art Unit 2441